DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 12 January 2022.
Claims 1 – 7, 11 – 17 and 21 – 27 are pending.
The claims, as amended below, are in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pin Wu (Reg. No. 80,173) on 11 February 2022.

The application has been amended as follows: 
Title
METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR MANAGING CACHE BASED ON MATCHING API

Claims
1. (Currently Amended)  A method of managing a cache, comprising: 
receiving a current operation request from a user via an Application Programming Interface (API), wherein data, requested by the current operation request, is to be duplicated to the cache, and a name of the API indicating i) a type of an operation associated with the current operation request and ii) a storage location of the data requested by the current operation request; 
obtaining a plurality of historical operation requests of the user, the plurality of historical operation requests being received prior to the current operation request; 
determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request; 
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises:
determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is associated with the one of the marked range of the API names, adjusting data in the cache based on predicted operation request.




3. (Currently Amended)  The method of claim 1, wherein determining the predicted operation request for the user comprises determining 

a storage location of data requested by the predicted operation request.

5. (Currently Amended)  The method of claim 4, wherein the classifying comprises: 
sorting the plurality of historical operation requests according to receiving time points of the plurality of historical operation requests; 

and classified based on the plurality of coordinate points.

11. (Currently Amended)  An electronic device, comprising: 
at least one processing unit; 
and at least one memory coupled to the at least one processing unit and storing instructions, which when executed by the at least one processing unit, cause the at least one processing unit to execute acts, the acts comprising: 
receiving a current operation request from a user via an Application Programming Interface (API), wherein data, requested by the current operation request, is to be duplicated to the cache, and a name of the API indicating i) a type of an operation associated with the current operation request and ii) a storage location of the data requested by the current operation request; 
obtaining a plurality of historical operation requests of the user, the plurality of historical operation requests being received prior to the current operation request; 
determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request;
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is related to the marked range of the API names, adjusting data in the cache based on predicted operation request.




13. (Currently Amended)  The device of claim 11, wherein determining the predicted operation request for the user comprises determining 

a storage location of data requested by the predicted operation request.

15. (Currently Amended)  The device of claim 14, wherein the classifying comprises: 

mapping the sorted historical operations requests to a plurality of coordinate points in a coordinate system, each of the plurality of coordinate points corresponding to a predetermined number of the sorted historical operation requests; 
and classified based on the plurality of coordinate points.

21. (Currently Amended)  A computer program product tangibly stored on a non-transitory computer storage medium and comprising machine-executable instructions, which when executed by a processor, cause the processor to perform acts, the acts comprising:
receiving a current operation request from a user via an Application Programming Interface (API), wherein data, requested by the current operation request, is to be duplicated to the cache, and a name of the API indicating i) a type of an operation associated with the current operation request and ii) a storage location of the data requested by the current operation request; 
obtaining a plurality of historical operation requests of the user, the plurality of historical operation requests being received prior to the current operation request; 
determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request; 
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises:
determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is related to the marked range of the API names, adjusting data in the cache based on predicted operation request.




23. (Currently Amended)  The computer program product of claim 21, wherein determining the predicted operation request for the user comprises determining 

a storage location of data requested by the predicted operation request.

25. (Currently Amended)  The computer program product of claim 24, wherein the classifying comprises: 

mapping the sorted historical operations requests to a plurality of coordinate points in a coordinate system, each of the plurality of coordinate points corresponding to a predetermined number of the sorted historical operation requests; 
and classified based on the plurality of coordinate points.

Reasons for Allowance
Amended claim 1 recites, at least, adjusting cache data responsive to type of operation of predicted operation request being associated with API range that was previously marked based on current operation request.  This subject matter is reflected in the following limitations of said amended claim 1.
determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request; 
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises:
determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is associated with the one of the marked range of the API names, adjusting data in the cache based on predicted operation request
As noted in Office Action mailed 18 October 2021, prior art of record teaches adjusting cache data based on type of operation of predicted operation belonging to predetermined types, wherein said predicted operation is determined based on historical operation request and current operation request.  However, prior art of record fails to disclose details of determination of said type of said operation belonging to said predetermined types, namely said type of said operation of said predicted operation request is determined to be associated with API range that was previously marked based on said current operation request.  Therefore, amended claim 1 recites subject matter that is allowable over prior art of record.
Claim 11 is the device claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 21 is the computer program product claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 11 or 21, are also considered allowable for the same reasons as said independent claims.
The claims, as amended supra, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139